                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             CHARLESTON DIVISION

Anthony M. Smalls,               )              Case No. 2:18-cv-02226-DCC
                                 )
                  Petitioner,    )
                                 )
v.                               )                         ORDER
                                 )
Warden of FCI-Edgefield,         )
                                 )
                  Respondent.    )
________________________________ )

      Petitioner, proceeding pro se, is seeking habeas corpus relief pursuant to 28

U.S.C. § 2241. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2),

(D.S.C.), this matter was referred to United States Magistrate Judge Mary Gordon Baker

for pre-trial proceedings and a Report and Recommendation (“Report”). On February 26,

2019, Respondent filed a motion to dismiss, and Petitioner filed a response in opposition.

ECF Nos. 19, 22.      On August 13, 2019, the Magistrate Judge issued a Report

recommending that the motion to dismiss be granted and the Petition be dismissed

without prejudice.   ECF No. 24.      The Magistrate Judge advised Petitioner of the

procedures and requirements for filing objections to the Report and the serious

consequences if he failed to do so. Petitioner filed objections to the Report. ECF No. 28.

      The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The
                                          1
Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       The Magistrate Judge recommends dismissal because this Court lacks jurisdiction

over the Petition. She found that Petitioner failed to meet the savings clause of 28 U.S.C.

§ 2255(e). Petitioner objects and argues that his Petition should be allowed because his

sentence enhancement under 21 U.S.C. § 851 is invalid pursuant to Mathis v. United

States, 136 S.Ct. 2243 (2016). He requests that this case be held in abeyance until the

United States Supreme Court decides Shuler v. United States, which he contends may

impact the outcome of this case.

       In order to challenge a federal sentence or conviction through § 2241, a petitioner

must show under the savings clause of § 2255(e) that a § 2255 motion is “inadequate or

ineffective to test the legality of his detention.” See 28 U.S.C. § 2255(e). The Fourth

Circuit Court of Appeals has held a § 2255 motion is inadequate or ineffective to test the

legality of a prisoner’s sentence when:
                                             2
              (1) at the time of sentencing, settled law of this circuit or the
              Supreme Court established the legality of the sentence; (2)
              subsequent to the prisoner’s direct appeal and first § 2255
              motion, the aforementioned settled substantive law changed
              and was deemed to apply retroactively on collateral review;
              (3) the prisoner is unable to meet the gatekeeping provisions
              of § 2255(h)(2) for second or successive motions; and (4) due
              to this retroactive change, the sentence now presents an error
              sufficiently grave to be deemed a fundamental defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018). Here, Petitioner fails to meet

the second prong.

       Here, Petitioner relies on Mathis and United States v. Rhodes, 736 F. App’x 375

(4th Cir. 2018) (per curiam). As explained in detail by the Magistrate Judge, the Fourth

Circuit Court of Appeals has not held that either Mathis or Rhodes applies retroactively

on collateral review. See, e.g., Davis v. Andrews, 727 F. App’x 782, 783 (4th Cir. 2018)

(per curiam); Brooks v. Bragg, 735 F. App’x 108, 109 (4th Cir. 2018) (per curiam). Thus,

Petitioner fails to meet the savings clause. Accordingly, this Court lacks subject matter

jurisdiction over the Petition.1

       Thus, the Court adopts the Report of the Magistrate Judge. The motion to dismiss

[19] is GRANTED and the Petition is DISMISSED without prejudice.

                           CERTIFICATE OF APPEALABILITY

       The governing law provides that:




       1
         Because this Court lacks jurisdiction over Petitioner’s claims, the undersigned
finds that dismissal of this action, rather than holding it in abeyance, is proper.
                                               3
              (c) (2) A certificate of appealability may issue . . . only if the
              applicant has made a substantial showing of the denial of a
              constitutional right.

              (c) (3) The certificate of appealability . . . shall indicate which
              specific issue or issues satisfy the showing required by
              paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies the standard by demonstrating that reasonable

jurists would find this Court’s assessment of his constitutional claims debatable or wrong

and that any dispositive procedural ruling by the district court is likewise debatable. See

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). In this case, the legal standard

for the issuance of a certificate of appealability has not been met. Therefore, a certificate

of appealability is DENIED.

       IT IS SO ORDERED.

                                                          s/ Donald C. Coggins, Jr.
                                                          United States District Judge
September 18, 2019
Spartanburg, South Carolina




                                              4
